DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MediaTek Inc. (RAT/EPS Fallback for IMS Multimedia calls, 3GPP SA WG2 Meeting #118, S2-166581, November 2016, Reno, Nevada, USA).

Regarding claim 1, MediaTek Inc. teaches a user device comprising: 
a receiver that detects a state of a first system (section 6.18.x.3.3 Initially, the UE is in CN_Idle, registered to IMS.) in a first cell of the first system (section 6.18.x.3.3 a RAT VoPS indication from the serving NG RAT cell that Voice over PS Session is not supported in the current RAT/cell ) when the user device is in an IDLE state as a radio connection between the user device and the first system (section 6.18.x.3.3 Initially, the UE is in CN_Idle) , the first system supporting IP multimedia subsystem-type communication service (section 6.18.x.3.3 The UE had received an IMS VoPS Support indication from NGCore indicating Voice over PS Session is supported in NGCore), and the first cell being formed by a first radio access network in the first system (section 6.18.x.3.3 in the current RAT/cell); 
a processor that selects, based on the state detected by the receiver, a second cell of a second system as a target cell for connection (section 6.18.x.3.4 4b.	A NGRAN to E-UTRAN redirection is ordered) when the user device is in the IDLE state as the radio connection between the user device and the first system, the second system supporting the IP multimedia subsystem-type communication service (section 6.18.x.3.3 Initially, the UE is in CN_Idle, registered to IMS), the second cell being formed by a second radio access network in the second system (6.18.x.3.4 7a.	If the new RAT/cell belongs to a different registration area, a Registration Are Update is made), and the second radio access network being a different type of radio access network from the first radio access network (Proposal 4: When the UE is camping on an NGS RAT cell where voice is not supported, the UE shall trigger an intra-NGS RAT change or an EPS Fallback, as applicable, when a voice call (both MO and MT) is triggered. ); and 
a transmitter that transmits a connection request signal for the IP multimedia subsystem-type communication service to the target cell for connection (8a.	IMS Voice Call is set-up), 
wherein the state comprises a scenario where access to the first system is barred (Voice over PS Session is not supported in the current RAT/cell).

Regarding claim 2, MediaTek Inc. teaches the user device according to claim 1, wherein, even when a third system that supports a circuit switching-type communication service is available to the user device, the processor avoids selecting a third cell of the third system as a target cell for connection (MediaTek Table 3.1 NOTE 2 There is no CS fallback to GSM/UMTS as per SA1 consolidated potential requirements., MediaTek section 4 proposal 3 The NextGen System shall support IMS PS Voice service fallback to a supporting RAT in NGS/EPS i.e. RAT/EPS Fallback).


Regarding claim 3, MediaTek Inc. teaches The user device according to claim 1, wherein the receiver receives from the first system, information that indicates whether fallback to the second system that supports the IP multimedia subsystem-type communication service (Proposal 4: When the UE is camping on an NGS RAT cell where voice is not supported, the UE shall trigger an intra-NGS RAT change or an EPS Fallback, as applicable, when a voice call (both MO and MT) is triggered) or a third system that supports a circuit switching-type communication service is allowed.

Regarding claim 5, MediaTek Inc. teaches a user device comprising: 
a receiver that detects a state of a first system (section 6.18.x.3.3 Initially, the UE is in CN_Idle, registered to IMS.) in a first cell of the first system (section 6.18.x.3.3 a RAT VoPS indication from the serving NG RAT cell that Voice over PS Session is not supported in the current RAT/cell) when the user device is in an IDLE state as a radio connection between the user device and the first system (section 6.18.x.3.3 Initially, the UE is in CN_Idle) , the first system supporting IP multimedia subsystem-type communication service (section 6.18.x.3.3 The UE had received an IMS VoPS Support indication from NGCore indicating Voice over PS Session is supported in NGCore), and the first cell being formed by a first radio access network in the first system (section 6.18.x.3.3 in the current RAT/cell); 
a processor that selects, based on the state detected by the receiver, a second cell of a second system as a target cell for connection (section 6.18.x.3.4 4b.	A NGRAN to E-UTRAN redirection is ordered) when the user device is in the IDLE state as the radio connection between the user device and the first system, the second system supporting the IP multimedia subsystem-type communication service (section 6.18.x.3.3 Initially, the UE is in CN_Idle, registered to IMS), the second cell being formed by a second radio access network in the second system (6.18.x.3.4 7a.	If the new RAT/cell belongs to a different registration area, a Registration Are Update is made), and the second radio access network being a different type of radio access network from the first radio access network (6.18.x.3.4 7a.	If the new RAT/cell); and 
a transmitter that transmits a connection request signal for the IP multimedia subsystem-type communication service to the target cell for connection (8a.	IMS Voice Call is set-up), 
wherein the state comprises a scenario where access to the first system is barred (Voice over PS Session is not supported in the current RAT/cell).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over MediaTek Inc. in view of FUJISHIRO et al. (US 20180035342 A1).

Regarding claim 4, MediaTek Inc. teaches the user device according to claim 1, but does not teach
wherein the processor selects, as the target cell for connection, the second cell of the second system that uses a different frequency than a frequency used by the first cell, or the second cell of the second system formed near the first cell.
In a similar endeavor, FUJISHIRO et al. teach
wherein the processor selects, as the target cell for connection, the second cell of the second system that uses a different frequency than a frequency used by the first cell (FUJISHIRO [0033] select a target cell to be used as a serving cell from among a plurality of cells operated at different frequencies, FUJISHIRO [0070] each cell is operated at respectively different frequencies)or the second cell of the second system formed near the first cell (FUJISHIRO [0071] the UE 100 measures, if start conditions are satisfied, the quality of the neighboring cell adjacent to the current serving cell, and selects, from the cells that satisfies selection conditions, the target cell used as the serving cell).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified MediaTek Inc. by incorporating FUJISHIRO et al. target cell with a different frequency to arrive at the invention .
The motivation of doing so would have avoided interference between the cells.


Regarding claim 6, MediaTek Inc. teaches the user device according to claim 5, but does not teach
wherein the processor selects, as the target cell for connection, the second cell of the second system that uses a different frequency than a frequency used by the first cell, or the second cell of the second system formed near the first cell.
In a similar endeavor, FUJISHIRO et al. teach
wherein the processor selects, as the target cell for connection, the second cell of the second system that uses a different frequency than a frequency used by the first cell (FUJISHIRO [0033] select a target cell to be used as a serving cell from among a plurality of cells operated at different frequencies, FUJISHIRO [0070] each cell is operated at respectively different frequencies), or the second cell of the second system formed near the first cell (FUJISHIRO [0071] the UE 100 measures, if start conditions are satisfied, the quality of the neighboring cell adjacent to the current serving cell, and selects, from the cells that satisfies selection conditions, the target cell used as the serving cell).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified MediaTek Inc. by incorporating FUJISHIRO et al. target cell with a different frequency to arrive at the invention.
The motivation of doing so would have avoided interference between the cells.

Regarding claim 7, MediaTek Inc. teaches the user device according to claim 5, but does not teach
wherein the message is at least one of broadcast information and a paging signal notified from the first system.
In a similar endeavor, FUJISHIRO et al. teach
wherein the message is at least one of broadcast information and a paging signal notified from the first system (FUJISHIRO [0034] broadcasts the paging signal including a reselection request signal for requesting reselection of a target cell to be used as a serving cell from among a plurality of cells operated at different frequencies).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified MediaTek Inc. by incorporating FUJISHIRO et al. paging signal to arrive at the invention.
 The motivation of doing so would have identified the target cell for reselection.

Regarding claim 8, MediaTek Inc. teaches The user device according to claim 5, but does not teach
wherein frequency information that includes information on frequency that is used in the second cell of the second system, or cell information that includes information of the second cell of the second system, is included in broadcast information broadcasted from the first system, and 
the processor selects the second cell based on the frequency information or the cell information.
In a similar endeavor, FUJISHIRO et al. teach
wherein frequency information that includes information on frequency that is used in the second cell of the second system, or cell information that includes information of the second cell of the second system, is included in broadcast information broadcasted from the first system  (FUJISHIRO [0070] The correspondence relationship between the frequency and the priority is included in system information (SIB; System Information Block) broadcast from the eNB 200 , FUJISHIRO [0092] the reselection of the target cell, based on the reselection parameter broadcast from the current serving cell) , and 
the processor selects the second cell (FUJISHIRO [0103] the UE 100 performs, in response to the reception of the reselection request signal, reselection of the target cell) based on the frequency information (FUJISHIRO [0073] A frequency having a higher priority than the priority of the frequency of the current serving cell [0074]   the UE 100 always measures the quality of the frequency having high priority) or the cell information.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified MediaTek Inc. by incorporating FUJISHIRO broadcasting frequency priority to arrive at the invention.
The motivation of doing so would have selected the cell with higher frequency priority for better system performance. 

Regarding claim 9, MediaTek Inc. teaches the user device according to claim 5, but does not teach
wherein frequency information that includes information on frequency that is used in the second cell of the second system, or cell information that includes information of the second cell of the second system, is included in a paging signal broadcasted from the first system, and 
the processor selects the second cell based on the frequency information or the cell information.
In a similar endeavor, FUJISHIRO et al. teach
wherein frequency information that includes information on frequency that is used in the second cell of the second system, or cell information that includes information of the second cell of the second system, is included in a paging signal broadcasted from the first system (FUJISHIRO [0034] broadcasts the paging signal including a reselection request signal for requesting reselection of a target cell to be used as a serving cell from among a plurality of cells operated at different frequencies), and 
the processor selects the second cell (FUJISHIRO [0103] the UE 100 performs, in response to the reception of the reselection request signal, reselection of the target cell) based on the frequency information or the cell information (FUJISHIRO [0034] broadcasts the paging signal including a reselection request signal for requesting reselection of a target cell to be used as a serving cell from among a plurality of cells operated at different frequencies).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified MediaTek Inc.  by incorporating FUJISHIRO paging to arrive at the invention.
The motivation of doing so would have identified the target cell for reselection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID M ELNOUBI whose telephone number is (571)272-9732. The examiner can normally be reached Monday-Friday 9:30AM to 6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID M ELNOUBI/Examiner, Art Unit 2644